         Case 1:18-cv-02909-DLC Document 38 Filed 03/19/21 Page 1 of 1



                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York


                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   March 18, 2021
BY ECF AND EMAIL
The Honorable Denise L. Cote
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                   Re:   S.E.C. v. Sohrab Sharma et al., 18 Civ. 2909 (DLC)

Dear Judge Cote:

        The Government respectfully submits this letter to update the Court on the status of the
parallel criminal case captioned United States v. Sohrab Sharma et al., 18 Cr. 340 (LGS). All
three defendants in that criminal case (namely, Sohrab Sharma, Robert Farkas and Raymond
Trapani) have pleaded guilty. Farkas, who pled guilty under a plea agreement, was sentenced on
December 15, 2020 primarily to a year and a day of imprisonment. Sharma, who pled guilty under
a plea agreement, was sentenced on March 4, 2021 primarily to eight years of imprisonment, but
filed a notice of appeal yesterday indicating that he intends to challenge his conviction and
sentence before the Second Circuit Court of Appeals. The Government has conferred with counsel
for Trapani, who pled guilty under a cooperation agreement, and understands that Trapani’s
counsel intends to apply for a sentencing date in or after September 2021 for Trapani.

                                                   Respectfully submitted,

                                                   ILAN T. GRAFF
                                                   Attorney for the United States
                                                   Acting Under 28 U.S.C. § 515

                                             By:   __/s________________________
                                                   Samson Enzer / Negar Tekeei
                                                   Assistant United States Attorneys
                                                   (212) 637-2342 / -2482

cc:    All counsel of record (via ECF)
